DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0061894) in view of Cok (US 2007/0114925) and further in view of Kang et al. (US 2015/0194634).
	
Regarding claim 1, Kim teaches a display apparatus (Fig. 8) comprising:
 a substrate (Fig. 8 substrate 111) comprising a plurality of pixel areas spaced from each other (Fig. 8, emissive areas RE, GE, BE, WE), and 
a plurality of non-pixel areas respectively located between neighboring pixel areas (Fig. 8 areas between emissive areas RE, GE, BE, WE); 

a pixel defining layer overlapping at least part of the plurality of non-pixel areas (Fig. 8, bank 270; [0085], Also, an area where the bank 270 is formed cannot emit light, and thus, may be defined as a non-emissive area, i.e., between emissive areas RE, GE, BE, WE)
a plurality of emission layers respectively on the plurality of pixel electrodes (Fig. 8, organic light emitting layer 262 on top of first electrodes 261 where layer 262 was a tandem structure of two or more stacks as explained in [0117]-[0118]); 
an encapsulation layer above the plurality of emission layers and the pixel electrodes with respect to the substrate (Fig. 8, encapsulation layer 280 above organic layer emitting layer 262 and first electrodes 261). 
Kim fails to teach a scattering layer on the encapsulation layer, 
wherein the scattering layer comprises a plurality of scattering particles.
Cok discloses a scattering layer on the encapsulation layer, wherein the scattering layer comprises a plurality of scattering particles (Figure 1, scattering layer 22 is on encapsulation layer 26, see paragraph [0025].  Further, scattering layer 22 has particles 21, see paragraph [0026].).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the scattering layer teachings of 
Kim and Cok fail to teach the scattering layer having:
a plurality of non-scattering areas respectively at a central portion of each of the plurality of pixel areas; and
a plurality of scattering areas respectively between neighboring nonscattering areas.
Kang et al. disclose a scattering layer having:
a plurality of non-scattering areas respectively at a central portion of each of the plurality of pixel areas (Figures 6-7 show that there is not a scattering area at a central portion of each of the plurality of pixels, i.e. non-scattering areas.); and
a plurality of scattering areas respectively between neighboring nonscattering areas (Figures 6-7 shows that there is a scattering area 450 only between neighboring non-scattering areas.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the non-scattering area teachings of Kang et al. and apply them to the scattering layer in the display apparatus taught by the combination of Kim and Cok such that the scattering layer on the encapsulation layer would have non-scattering areas at a central portion of each of the pixel areas.  The motivation to combine would have been in order to realize dual emission without the increase in pixels (See paragraph [0074]).


Regarding claim 2, Kim, Cok and Kang et al. disclose the display apparatus of claim 1, further comprising: 
a counter electrode located on the plurality of emission layers, and corresponding to the plurality of pixel electrodes (Kim: Fig. 8, second electrode 263 located on organic light emitting layer 262 and corresponding to the first electrode 261 to form the organic light emitting device 260),
 wherein the encapsulation layer interposed between the counter electrode and the scattering layer (Kim: Fig. 8, encapsulation layer 280 above second electrode 263 and below the black matrix 300, which in the combination will be where the scattering layer is located [See Figure 1 of Cok].).

Regarding claim 3, Kim, Cok and Kang et al. disclose the display apparatus of claim 2, wherein the encapsulation layer comprises an insulating layer having a stack structure, and (Kim: Fig. 8, layers 281-283 of encapsulation layer 280; [0089]: The encapsulation layer 280 prevents oxygen or water from penetrating into the organic light emitting layer 262and included at least one inorganic layer and at least one organic layer.” The inorganic layer and at least one organic layer constituted a stack that insulated the organic light emitting device 260 from the elements), and wherein a layer of the insulating layer that is closest to the scattering layer comprises an inorganic layer (Kim: Fig. 8, layer 283 of encapsulation layer 280 closest to black matrix was a second organic layer as in [0090], which in the combination will be where the scattering layer is located [See Figure 1 of Cok].).

Regarding claim 4, Kim, Cok and Kang et al. disclose the display apparatus of claim 3, wherein the inorganic layer comprises silicon nitride (Kim: [0091]: “Each of the first and second inorganic layers 281 and 283 may be formed of silicon nitride…”)

Regarding claim 5, Kim, Cok and Kang et al. disclose the display apparatus of claim 2, further comprising a buffer layer between the encapsulation layer and the scattering layer (Kim: Fig. 8, adhesive 320 between encapsulation layers 280 and black matrix 310 buffering between them, which in the combination will be where the scattering layer is located [See Figure 1 of Cok].). 

Regarding claim 6, Kim, Cok and Kang et al. disclose the display apparatus of claim 5, wherein the encapsulation layer comprises an insulating layer having a stack structure (Kim: [0089]: “To this end, the encapsulation layer 280 may include at least one inorganic layer and at least one organic layer.” The inorganic layer and at least one organic layer constituted a stack that insulated the organic light emitting device 260 from the elements), and wherein a layer of the insulating layer that is closest to the buffer layer comprises an inorganic layer (The topmost layer of the encapsulation layer was inorganic layer 283 upon which the adhesive 320 was formed as shown in Fig. 8 of Kim and in [0145]). 

Regarding claim 7, Kim, Cok and Kang et al. disclose the display apparatus of claim 6, wherein at least a part of the buffer layer directly contacts the encapsulation 

Regarding claim 8, Kim, Cok and Kang et al. disclose the display apparatus of claim 5, further comprising a light-shielding layer, and defining a plurality of openings that are configured to respectively overlap the plurality of non-scattering areas of the scattering layer (Kim: Fig. 9, black matrix 300 is a light-shielding layer; [0096]: “The black matrix 300 may be formed in a non-emissive area instead of an emissive area.” Therefore, the openings/where black matrix 300 were the non-scattering pixel areas). 

Regarding claim 9, Kim, Cok and Kang et al. disclose the display apparatus of claim 8, wherein the light-shielding layer comprises a light absorbing material (Black matrix was formed of a light absorbing material or a metal having high reflectivity as explained in [0204] of Kim). 

Regarding claim 10, Kim, Cok and Kang et al. disclose the display apparatus of claim 1, wherein the scattering areas have a higher rate of light scattering than the non-scattering areas (Since the non-scattering areas do not have scattering particles and do not perform scattering, clearly the scattering areas have a higher rate of light scattering than the non-scattering areas.). 

Regarding claim 11, Kim, Cok and Kang et al. disclose the display apparatus of claim 10, wherein the scattering layer comprises scattering particles that are configured or are located in the non-scattering areas at a lower concentration than in the scattering area.

Regarding claim 12, this claim is rejected under the same rationale as claims 1, 5, 6 and 8.

Regarding claim 13, this claim is rejected under the same rationale as claim 2.

Regarding claim 14, this claim is rejected under the same rationale as claim 4.

Regarding claim 15, this claim is rejected under the same rationale as claim 7.

Regarding claim 16, this claim is rejected under the same rationale as claim 1.

Regarding claim 17, this claim is rejected under the same rationale as claim 11.

Regarding claim 18, this claim is rejected under the same rationale as claim 8.

Regarding claim 19, this claim is rejected under the same rationale as claim 9.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0061894) in view of Cok (US 2007/0114925) and further in view of Kang et al. (US 2015/0194634) and Son et al. (US 2018/0136468).

Regarding claim 20, Kim, Cok and Kang et al. fail to teach a head-mounted electronic device comprising: 
the display apparatus of claim 1; 
a lens unit facing the display apparatus, and configured to: enlarge an image displayed by the display apparatus; and refract the enlarged image in an eyeball direction of a user; and a frame configured to accommodate the display apparatus and the lens unit, and configured to be worn on a user's head.
However, in the analogous art of displays, Son teaches a head mounted display comprised a projection system to project an image into an eye of the user using a refractive lens projecting diffused light into the eye of the user and frame assembly to support the projection system on the head of a user with the refractive lens aligned to the eye (Son [0017] and claim 22). 
Therefore, it would have been obvious before the effective filing date of the invention to have configured a head mounted display apparatus as taught by Son to project an image on the eye of the user so that the user was able to interact with the outside world and see generated images (Son [0017] and claim 22). 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941.  The examiner can normally be reached on Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
11 May 2021